DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2527154 (“JP ‘154”) in view of WO 2004/100706 to Manoni.
Regarding claim 1, JP ‘154 discloses a child carry system comprising: a bag structure (A – Fig. 4) comprising i. a first shoulder strap (3, one side) having a first shoulder strap coupler (23), ii. a second shoulder strap (3, other side) having a second shoulder strap coupler (23), ii. a first hip belt strap portion (22, one side) having a first hip belt coupler (23’ – on hip belt, one side), and iv. a second hip belt strap portion (22, other side) having a second hip belt coupler (23’ – on hip belt, other side); the bag structure configured to rest on a user's back; a removably attachable saddle (B – Fig. 4), comprising: i. a first adjustment strap (see Annotated Fig. 4 below, strap on one side) couplable to the first shoulder strap coupler of the first shoulder strap, ii. a second adjustment strap (see Annotated Fig. 4 below, strap on other side) couplable to the second shoulder strap coupler of the second shoulder strap, ii. a first pouch coupler (4, one side) couplable to the first hip belt coupler of the first hip belt strap portion, iv. a second pouch coupler (4, other side) couplable to the second hip belt coupler of the second hip belt strap portion, v. a first leg aperture (see Annotated Fig. 4 below, 

    PNG
    media_image1.png
    402
    435
    media_image1.png
    Greyscale

JP ‘154 Annotated Fig. 4
Regarding claim 6, JP ‘154 discloses wherein the bag structure further comprises at least one container pouch (main pouch of backpack).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘154 and Manoni, further in view of US Patent 5,673,836 to Bush.
Regarding claim 7, the combination from claim 1 fails to disclose a flap or flap pocket.  However, Bush discloses a bag closure that includes a flap pocket (166 – Fig. 7) and a flap (164 – Fig. 6).  It would have been obvious to one of ordinary skill to have used a flap closure with a flap pocket to close the main backpack in the combination because doing so only involves a simple substitution of one known, equivalent bag closure element for another to obtain predictable results.  Further, using the flap with 
Regarding claim 8, the combination from claim 7 discloses wherein the flap comprises a securement aperture (see aperture in 178 – Bush Fig. 6).
Regarding claim 9, the combination from claim 7 discloses wherein the one or more pockets comprise a flap pocket (166 – Bush), a front pocket (see Annotated Fig. 4 above), and a main pocket (see Annotated Fig. 4 above).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘154 and Manoni, further in view of US Published Application 2019/0116990 to Pond.
Regarding claim 10, the combination from claim 1 fails to disclose mesh.  However, Pond discloses a baby carrier that includes mesh (para. 0060).  It would have been obvious to one of ordinary skill to have used mesh in the saddle to improve breathability, as taught by Pond (para. 0060).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘154 and Manoni, further in view of US Patent 10,750,879 to Schachtner.
Regarding claim 13, JP ‘154 discloses a face shield (see Annotated Fig. 4 – depending on the size of the baby, the upper portion would provide some measure of protection for the baby’s face, especially if their head is turned to the side).  However, to the extent there is any doubt, Schachtner discloses a baby carrier including a shield (110 – Fig. 7).  It would have been obvious to one of ordinary skill to have included a shield in the combination to further protect the baby’s head.  In the combination, the shield is capable of protecting the baby’s face, if the baby’s head is turned to the side for example.  
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that the prior art fails to disclose the newly claimed features, see the new rejection based on JP ‘154 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734